DETAILED ACTION
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Martin Moynihan on April 2, 2021.
The application has been amended as follows:
In the claims:
Cancel claims 32-35.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The examiner has carefully considered each of the applicant’s arguments in its remarks dated 02/22/2021 with respect to independent claims 1 and 19.  The examiner finds persuasive the applicant’s remarks related to inherency.  Specifically, the applicant argues that a controller capable of altering AC frequency does not necessarily mean the controller is also configured to dynamically control selective trapping of target particles because only specific frequencies can actually perform said required function, and also that there are numerous frequency values that are incapable of trapping and transporting the target particles.  The examiner agrees that the rejections lacks sufficient reasoning to demonstrate that the controllers of the prior art references would 
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721